UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1646


ANA CECILIA MONGRUT-AVANZINI,

                Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA; COUNTY OF FAIRFAX,

                Defendants – Appellees,

          and

COMMUNITY SERVICES BOARD;         ALCOHOL   AND   DRUG   SERVICES;
GARTLAN MOUNT VERNON CENTER,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-00152-CMH-TRJ)


Submitted:   September 30, 2013             Decided:     October 3, 2013


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ana Cecilia Mongrut-Avanzini, Appellant Pro Se.    Kimberly Pace
Baucom, FAIRFAX COUNTY ATTORNEY'S OFFICE, Fairfax, Virginia, for
Appellee County of Fairfax.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Ana    Cecilia     Mongrut-Avanzini      appeals   the    district

court’s order granting summary judgment to Defendants in this

action filed pursuant to the Americans with Disabilities Act.

We   have    reviewed     the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Mongrut-Avanzini v. Virginia, No. 1:12-cv-00152, 2013 WL

1755055     (E.D.   Va.    Apr.   22,    2013).    We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         3